DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/21 has been entered.  The Examiner acknowledges amendments to claims 1-4, 6, 11-14, 17, 19 and 20.  Claims 1-20 are rejected for being obvious over the prior arts disclosed below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0082313 A1 (Duggin), U.S. Patent No. 9,953,358 B1 (Robertson) and U.S. Publication No. 2013/0332523 A1 (Lu).

Duggin and Robertson do not disclose generating a display comprising a plurality of regions each associated with a different category of content, a first category of content being associated with a first presentation arrangement of a graphical user interface and a second category of content being associated with a second presentation arrangement of the graphical user interface.  Lu discloses generating a display comprising a plurality of regions each associated with a different category of content, a first category of content being associated with a first presentation arrangement of a graphical user interface and a second category of content being associated with a second presentation arrangement of the graphical user interface (page 10, paragraphs 68, 69).  Lu discloses a user interface with a plurality of regions including stories with links, advertisements both of which belong in different categories of data types that are provided.  Lu discloses that the content items of the first region displayed in the first presentation arrangement being displayed together with content items corresponding to the second category of content of the second region displayed in the second presentation arrangement (Figure 5A, page 10, paragraphs 68, 69).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Lu comprising a plurality of regions each associated with a different category of content, a first category of content being associated with a first presentation arrangement of a graphical user interface and a second category of content being associated with a second presentation arrangement of the graphical user interface.  Lu discloses a technique for displaying dynamic data which would improve the layout of the display of the similar devices disclosed in Duggin and Robertson.  
Referring to claim 2, Duggin, Robertson and Lu disclose that the first region is configured to exclusively present content items to which the user previously reacted, modifying a position of the first region relative to the second region over time (Robertson, Advertisements of Figure 8, column 20, lines 13-15 and 25-27, Lu, page 10, paragraph 66).  Lu discloses that previously 
Referring to claim 6, Duggin, Robertson and Lu disclose that the second content item is selected in response to determining that the second content item is associated with a rank that exceeds a specified threshold (Lu, page 10, paragraph 65), wherein the content items in the first region are displayed in an order based on a user profile (Lu, page 10, paragraph 68), further comprising presenting the second content item among a set of content items the user has viewed in the past and that are recommended for the user to view again (Lu, page 10, paragraph 66). 
Referring to claim 10, Duggin and Robertson discloses that the category comprises a genre of the first content item (Duggin, page 3, paragraph 24).  Duggin and Robertson disclose receiving input that causes the region dedicated to presenting content items based on previous reactions of the user to be displayed again (Robertson, column 13, lines 55-60).  Robertson discloses that the network page previously viewed by the user can be viewed again including the advertisements of Figure 8.  The seed behaviors are evaluated to determine the advertisements to show to the user.  Duggin and Robertson disclose that in response to receiving the input, preventing display of the given content item identifier associated with the second content item from being included in the region (Robertson, column 15, lines 12-15).  When the network page is refreshed a new advertisement is presented preventing the previous recommendation which is the second content item from being presented.
Referring to claim 19, Duggin discloses a system comprising: one or more processors configured to execute instructions stored in memory for performing operations comprising the following steps (page 1, paragraph 18): retrieving a plurality of content items (page 2, paragraph 19); identifying a first content item from the plurality of content items to which a user has previously reacted (page 2, paragraph 21); determining a category of the first content item (page 3, paragraph 24);  Attorney Docket No. 4218.870US175 Client Ref. No. P01226-USIselecting a second content item in the plurality of content items that is associated with the determined category of the first content item to which the user has 
Duggin and Robertson do not disclose generating a display comprising a plurality of regions each associated with a different category of content, a first category of content being associated with a first presentation arrangement of a graphical user interface and a second category of content being associated with a second presentation arrangement of the graphical user interface.  Lu discloses generating a display comprising a plurality of regions each associated with a different category of content, a first category of content being associated with a first presentation arrangement of a graphical user interface and a second category of content being associated with a second presentation arrangement of the graphical user interface (page 10, paragraphs 68, 69).  Lu discloses a user interface with a plurality of regions including stories with links, advertisements both of which belong in different categories of data types that are provided.  Lu discloses that the content items of the first region displayed in the first presentation arrangement being displayed together with content items corresponding to the second category of content of the second region displayed in the second presentation arrangement (Figure 5A, page 10, paragraphs 68, 69).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Lu comprising a plurality of regions each associated with a different category of content, a first category of content being associated with a first presentation arrangement of a graphical user interface and a second category of content being associated with a second presentation arrangement of the graphical user interface.  Lu discloses a technique for displaying dynamic data which would improve the layout of the display of the similar devices disclosed in Duggin and Robertson.  
Referring to claim 20, Duggin discloses a non-transitory computer-readable medium comprising non-transitory computer-readable instructions that, when executed by one or more processors, perform operations comprising the following steps (page 2, paragraphs 18 and 19): retrieving a plurality of content items (page 2, paragraph 19); identifying a first content item from the plurality of content items to which a user has previously reacted (page 2, paragraph 21); determining a category of the first content item (page 3, paragraph 24); selecting a second content item in the plurality of content items that is associated with the determined category of the first content item to which the user has previously reacted (page 3, paragraph 24); and 
Duggin and Robertson do not disclose generating a display comprising a plurality of regions each associated with a different category of content, a first category of content being associated with a first presentation arrangement of a graphical user interface and a second category of content being associated with a second presentation arrangement of the graphical user interface.  Lu discloses generating a display comprising a plurality of regions each associated with a different category of content, a first category of content being associated with a first presentation arrangement of a graphical user interface and a second category of content being associated with a second presentation arrangement of the graphical user interface (page 10, paragraphs 68, 69).  Lu discloses a user interface with a plurality of regions including stories with links, advertisements both of which belong in different categories of data types that are provided.  Lu discloses that the content items of the first region displayed in the first presentation arrangement being displayed together with content items corresponding to the second category of content of the second region displayed in the second presentation arrangement (Figure 5A, page 10, paragraphs 68, 69).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Lu comprising a plurality of regions each associated with a different category of content, a first category of content being associated with a first presentation arrangement of a graphical user interface and a second category of content being associated with a second presentation arrangement of the graphical user interface.  Lu discloses a technique for displaying dynamic data which would improve the layout of the display of the similar devices disclosed in Duggin and Robertson.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0082313 A1 (Duggin), U.S. Patent No. 9,953,358 B1 (Robertson), Lu and U.S. Publication No. 2018/0292955 A1 (Fakhouri). 
Referring to claim 3, Duggin, Robertson and Lu do not disclose that the content items displayed according to the first presentation arrangement that are displayed together with the content items according to the second presentation arrangement are scrolled using different gestures, wherein a first gesture performed in association with the first region causes the content items displayed in the first region to be scrolled without performing an action for the content items of the second region causes the content items displayed in the second region to be scrolled without performing an action for the content items of the first region.  Fakhouri discloses that the content items displayed according to the first presentation arrangement that are displayed together with the content items according to the second presentation arrangement are scrolled using different gestures, wherein a first gesture performed in association with the first region causes the content items displayed in the first region to be scrolled without performing an action for the content items of the second region causes the content items displayed in the second region to be scrolled without performing an action for the content items of the first region (Figure 1A, reference number 105, 114, page 10, paragraph 95).  Fakhouri discloses scrolling horizontally to access content items 105, and scrolling the scroll bar 114 to access the wheel interface.  It would have been obvious to one of ordinary skill in the art to learn from Fakhouri that the content items displayed according to the first presentation arrangement that are displayed together with the content items according to the second presentation arrangement are scrolled using different gestures, wherein a first gesture performed in association with the first region causes the content items displayed in the first region to be scrolled without performing an action for the content items of the second region causes the content items displayed in the second region to be scrolled without performing an action for the content items of the first region.  Fakhouri discloses displaying varying types of data simultaneously and providing multiple gestures to scroll these data content items.  Fakhouri discloses a known means for scrolling different types of data based on the user interface elements provided which can be easily substituted into Lu to scroll the various regions separately.  This feature can be simply substituted into the system of Duggin, Robertson and Lu to obtain predictable results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duggin, Robertson, Lu, U.S. Publication No. 2020/0019644 A1 (Mazouchi) and U.S. Patent No. 10,021,051 B2 (Miklos).
Referring to claim 4, Duggin does not disclose removing the second content item from the presentation arrangement after the user views content associated with the second content item to completion.  Mazouchi discloses removing the given content identifier associated with second content item from the presentation arrangement after the user views content associated with the second content item to completion (page 8, paragraph 99).  It would have been obvious to one of ordinary skill in the art to learn from Mazouchi removing the second content item from the presentation arrangement after the user views content associated with the second content item to completion.  Mazouchi discloses a common features which can be simply substituted into the purchase recommendation system of Duggin to obtain the same and predictable results.  Measuring the view completion of the content and closing the window to remove the content are simple and known elements associated with displaying data associated with user profiles.
Duggin, Robertson, Lu and Mazouchi do not disclose that the first region is presented in response to determining that a number of content items associated with the first category of content corresponds to a minimum quantity threshold.  Miklos discloses that the first region is presented in response to determining that a number of content items associated with the first category of content corresponds to a minimum quantity threshold (column 14, lines 14-24).  Miklos discloses providing contents associated with the documents based on a quantity threshold being met.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Miklos that the first region is presented in response to determining that a number of content items associated with the first category of content corresponds to a minimum quantity threshold.  Miklos discloses a technique for measuring data to provide content items that would improve the similar devices of Duggin, Robertson, Lu and Mazouchi to determine content items to display.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Duggin, Robertson, Lu and U.S. Publication No. 2020/0019644 A1 (Mazouchi).
Referring to claim 7, Duggin does not disclose generating a first subset of the plurality of content items that includes content items the user has previously viewed; ranking the subset of the plurality of content items based on user profile information; and selecting a second subset of the ranked plurality of content items having an associated rank that exceeds a threshold; and presenting the selected second subset of the ranked plurality of content items in a list of content items for the user to view again.  Mazouchi discloses generating a first subset of the plurality of content items that includes content items the user has previously viewed (page 11, paragraph 245), ranking the subset of the plurality of content items based on user profile information (page 11, paragraph 248), selecting a second subset of the ranked plurality of contents having an associated rank that exceeds a threshold (page 11, paragraph 248).  Mazouchi discloses selecting product information to be provided to users based on a rank that is a top value N.  This top value N exceeds a threshold compared to a lower valued user and compared to the zero value used to indicate no current interest in the product.  Mazouchi discloses presenting the selected second subset of the ranked content items for the user to view again (page 11, paragraph 248).  Mazouchi discloses presenting the products, and also discloses lists of open product pages, and checkout pages which include a list of products which the user is buying (page 9, paragraph 149, page 8, paragraph 114).  These elements suggest the use of a list of content items that are presented to the user.  It would have been obvious to one of ordinary skill in the art to learn from Mazouchi generating a first subset of the plurality of content items that includes content items the user has previously viewed; ranking the subset of the plurality of content items based on user profile information; and selecting a second subset of the ranked plurality of content items having an associated rank that exceeds a threshold; and presenting the selected second subset of the ranked plurality of content items in a list of content items for the user to view again.  Mazouchi discloses selecting contents for display based on user profile information.  These are known elements of user profile data and browsing which can be simply substituted into the system of Duggin to obtain the same and predictable results.  Mazouchi provides additional user behavior data which benefits the user tracking methods of Duggin.
	Referring to claim 8, Duggin discloses that the user profile information includes, for each of the first subset of the plurality of content items, an indication of content item engagement, whether the user captured a screenshot of the content item, whether the user shared the content item, whether the user commented about the content item, or whether the user indicated a level of like or dislike for the content item (page 3, paragraph 24, page 4, paragraph 32).  Duggin discloses user profile and user-behavior data which provides whether the user indicated a level of like for the content.
	Referring to claim 9, Duggin does not disclose determining that the user has viewed again to completion a third content item in the selected second subset of the ranked plurality of content items presented for the user to view again; and removing the third content item from the selected second subset of the ranked plurality of content items presented for the user to view again.  Mazouchi discloses that the user has viewed again to completion a number of times in the selected second subset of the ranked plurality of content items presented for the user to view again (page 11, paragraph 245) and removing the third content from the content item from the selected second subset of the ranked plurality of content items presented for the user to view again (page 11, paragraph 248).  Mazouchi discloses checking out and completing sales a third content or product X.  These products and checkout may happen any number of times including a third time.  These same products are presented again based on the user’s product specific values and when the product is purchased, the product value is set to zero and therefore not shown to the user again.  It would have been obvious to one of ordinary skill in the art to learn from Mazouchi determining that the user has viewed again to completion a third content item in the selected second subset of the ranked plurality of content items presented for the user to view again; and removing the third content item from the selected second subset of the ranked plurality of content items presented for the user to view again.  Mazouchi discloses selecting contents for display based on user profile information.  These are known elements of user profile data and browsing which can be simply substituted into the system of Duggin to obtain the same and predictable results.  Mazouchi provides additional user behavior data which benefits the user tracking methods of Duggin.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Duggin, Robertson, Lu, U.S. Publication No. 2020/0019644 A1 (Mazouchi) and U.S. Publication No. 2017/0070779 A1 (Kim).
Referring to claim 5, Duggin does not disclose that the second content item is selected from a set of content items the user has previously viewed.  Mazouchi discloses that the second content item is selected from a set of content items the user has previously viewed (page 11, paragraphs 244, 248).  The second content item is the product which the user is known to indicate an interest in as per the user’s profile.  It would have been obvious to one of ordinary skill in the art to learn from Mazouchi that the second content item is selected from a set of content items the user has previously viewed.  Mazouchi discloses cookies and the user accessing a second content item that the user has previously viewed.  These are known elements of user profile data and browsing which can be simply substituted into the system of Duggin to obtain the same and predictable results.  Mazouchi provides additional user behavior data which benefits the user tracking methods of Duggin.
Duggin, Robertson and Mazouchi do not disclose launching a video player to play back the second content item in response to receiving input that selects the given content item identifier from the region.  Kim discloses launching a video player to play back the second content item in response to receiving input that selects the given content item identifier from the region (page 7, paragraphs 93, 94).  Kim discloses generating a GUI screen that plays back a video in response to user selection on the highlight image screen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Kim launching a video player to play back the second content item in response to receiving input that selects the given content item identifier from the region.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Duggin, Robertson, Lu and U.S. Patent No. 10,021051 B2 (Miklos).
Referring to claim 13, Duggin and Robertson disclose that a first presentation arrangement presents content items in a vertical list of items and wherein a second presentation arrangement presents content items in a horizontal list of items (Robertson, Figure 5, reference numbers 510 and 520).  Robertson discloses two scenarios in which the content items are presented in varying manners and upon determining a filtering and selection factors which are applied to them.  Duggin and Robertson do not disclose in response to determining that the first content item is associated with the first category of content displaying a first representation of the first content item in the vertical list of items of the first presentation arrangement and in response to determining that the first content item is associated with a second category displaying the first representation of the first content item in the horizontal list of items of the second presentation arrangement.  Miklos discloses in response to determining that the first content item is associated with the first category of content displaying a first representation of the first content item in the vertical list of tiles of the first presentation arrangement and in response to determining that the first content item is associated with the second category of content displaying the first representation of the first content item in the horizontal list of tiles of the second presentation arrangement (Figure 4A, column 14, lines 14-25).  Miklos discloses two categories presentation of the content before the user hits the reply button and the presentation of the contents after the user hits the reply button (Figure 4B).  It would have been obvious to one of ordinary skill in the art to learn from Miklos in response to determining that the first content item is associated with a first category displaying a first representation of the first content item in the vertical list of items of the first presentation arrangement and in response to determining that the first content item is associated with a second category displaying the first representation of the first content item in the horizontal list of items of the second presentation arrangement.  A person of ordinary skill in the art would know to apply presentation arrangements provided by Miklos to generate a user interface for Duggin and Robertson.  Miklos provides different arrangement layouts which can be applied to the user platform user interface of Duggin.  A person of ordinary skill in the art would know to substitute layout presentations for displaying content information from Miklos to Duggin to obtain the same and predictable results.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Duggin, Robertson, Lu, U.S. Publication No. 2017/0212771 A1 (Weissberg) and U.S. Publication No. 2016/0259497 A1 (Foss).
Referring to claim 14, Duggin does not disclose receiving a user selection of the second content item in the presentation arrangement; launching a video player for playing content associated with the second content item in response to receiving the user selection; presenting a transport bar in the video player, the transport bar including representations of friends of the user that viewed the second content item.  Weissberg discloses receiving a user selection of the second content item in the presentation arrangement (Figures 6B, 6C), launching a video player for playing content associated with the second content item in response to receiving the user selection (page 8, paragraphs 68, 67).  In response to the user selecting the gaming application, the second window of Figure 6B is displayed.  Weissberg discloses presenting a transport bar in the video player, the transport bar including representations of friends of the user that viewed the second content item (page 8, paragraph 68).  It would have been obvious to one of ordinary skill in the art to learn from Weissberg receiving a user selection of the second content item in the presentation arrangement; launching a video player for playing content associated with the second content item in response to receiving the user selection; presenting a transport bar in the video player, the transport bar including representations of friends of the user that viewed the second content item.  Weissberg discloses a known technique for displaying video and social network data which would improve the user platform of Duggin.
Duggin, Robertson, Lu and Weissberg do not disclose receiving input that touches the screen while the content is being played back in full screen, the input comprising a gesture that swipes down and in response to receiving the input, gradually shrinking the content being provided from the full screen to a window having a size.  Foss discloses receiving input that touches the screen while the content is being played back in a larger window mode and in response to receiving the input, gradually shrinking the content being provided from the larger window mode to a window having a size (Figure 6AG, Figure 6AH, page 30, paragraph 299).  The size of the window eventually shrinks to zero and the previous screen is displayed in Figure 6AH.  Foss discloses determining that the size of the window in which the content is being played back has reached a specified threshold and in response to determining that the size of the window in which the content is provided has reached the specified threshold, maintaining the size of the window for providing the content (Figure 6AG, Figure 6AH, page 30, paragraph 299).  The size reaching the specified threshold is zero with the window disappearing and maintain the size for providing the content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Foss receiving input that touches the screen while the content is being played back in full screen, the input comprising a gesture that swipes down and in response to receiving the input, gradually shrinking the content being provided from the full screen to a window having a size.  One of ordinary skill in the art would know to replace the touch gesture with the intensity force with a swipe down as is also disclosed in other embodiments of Foss and that the email message content is replaced with a video player.  Foss discloses an input means through which window size and accessing of data is provided to the user which would improve the content window provided in Duggin, Robertson and Lu.  
Referring to claim 15, Duggin and Weissberg do not disclose the representations comprise avatars associated with the friends.  Foss discloses that contacts can be represented as avatars (page 54, paragraph 487).  It would have been obvious to one of ordinary skill in the art to learn from Foss the representations comprise avatars associated with the friends.  Foss discloses a known way to represent users which can be simply substituted into Duggin and Weissberg to obtain predictable results related to users.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duggin, Robertson, Lu, Fakhouri and U.S. Publication No. 2016/0259497 A1 (Foss).
Referring to claim 16, Duggin does not disclose receiving a user input to navigate through content items on a graphical user interface; scrolling the content items based on the received user input to reveal the second content item; determining that a content tile corresponding to the second content item has been brought into focus on a specified scroll position in the graphical user interface; and Attorney Docket No. 4218.870US174 Client Ref. No. P01226-US1generating a haptic feedback response on a client device on which the graphical user interface is presented indicating that the content tile corresponding to the second content item has been brought into focus.  Fakhouri discloses receiving user input to navigate through content items on a graphical user interface, scrolling the content items based on the received user input to reveal the second content item, determining that a content tile corresponding to the second content item has been brought into focus on a specified scroll position in the graphical user interface (page 10, paragraph 95).  It would have been obvious to one of ordinary skill in the art to learn from Fakhouri receiving a user input to navigate through content items on a graphical user interface; scrolling the content items based on the received user input to reveal the second content item; determining that a content tile corresponding to the second content item has been brought into focus on a specified scroll position in the graphical user interface.  Fakhouri discloses a well-known technique for accessing data that is simply substituted into the display system of Duggin to obtain predictable results for accessing data.
Duggin and Fakhouri do not disclose generating a haptic feedback response on a client device on which the graphical user interface is presented indicating that the content tile corresponding to the second content item has been brought into focus.  Foss discloses generating a haptic feedback response on a client device on which the graphical user interface is presented indicating that a selection or function has been carried out (page 29, paragraph 294).  It would have been obvious to one of ordinary skill in the art to learn from Foss generating a haptic feedback response on a client device on which the graphical user interface is presented indicating that the content tile corresponding to the second content item has been brought into focus.  Foss discloses a well-known technique for user interaction which can be easily substituted into the system of Duggin and Fakhouri to generate predictable user interaction results.  
Referring to claim 17, Duggin, Fakhouri and Foss disclose concurrently with generating the haptic feedback response, automatically presenting a preview video clip corresponding to the second content item in the content tile in response to determining that the content tile corresponding to the second content item has been brought into focus on the specified scroll position in the graphical user interface (Foss, page 88, paragraph 764).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Duggin, Robertson, Lu and U.S. Publication No. 2011/0276396 A1 (Rathod).
Referring to claim 18, Duggin does not disclose simultaneously presenting, on a graphical user interface of a messaging application, a plurality of content navigation options, a first of the plurality of content navigation options includes a map option, a second of the plurality of content navigation options includes a chat option, a third of the plurality of content navigation options includes a camera option, a fourth of the plurality of content navigation options includes a community content option, and a fifth of the plurality of content navigation options includes a content browsing option; receiving a user selection of the fifth of the plurality of content navigation options; and presenting the second content item in response to receiving the user selection of the fifth of the plurality of content navigation options.  Rathod discloses simultaneously presenting on a graphical user interface of a messaging application, a plurality of content navigation options, a first of the plurality of content navigation options includes a first visual indication of a map option, a second of the plurality of content navigation options includes a second visual indication of a chat option, a third of the plurality of content navigation options includes a third visual indication of a camera option, a fourth of the plurality of content navigation options includes a fourth visual indication of a community content option and a fifth of the plurality of content navigation options includes a fifth visual indication of a content browsing option (Figure 85, page 32, paragraphs 430, 432).  Rathod provides visual indications of applications and options that are known to be associated with user’s interactions.  Rathod discloses providing a camera options that indicates the video or photos captured to determine the user’s physical location.  It would have been obvious to one of ordinary skill in the art to learn from Rathod simultaneously presenting on a graphical user interface of a messaging application, a plurality of content navigation options, a first of the plurality of content navigation options includes a first visual indication of a map option, a second of the plurality of content navigation options includes a second visual indication of a chat option, a third of the plurality of content navigation options includes a third visual indication of a camera option, a fourth of the plurality of content navigation options includes a fourth visual indication of a community content option and a fifth of the plurality of content navigation options includes a fifth visual indication of a content browsing option.  Rathod discloses well known components associated with social networking and mobile devices which could be substituted into the interface of Duggin and Robertson to obtain predictable results.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duggin, Robertson, Lu and U.S. Publication No. 2007/0157249 A1 (Cordray).
Referring to claim 11, Duggin, Robertson and Lu do not disclose determining that the 
second content item is associated with a serial collection of content items.  Cordray discloses determining that the second content item is associated with a serial collection of content items, determining that the user has viewed a particular content item in the serial collection of content items, and selecting to present a preview of the second content item, between an episode preview clip and a series preview clip based on determining that the user has previously viewed the particular content item in the serial collection of content items (page 18, paragraph 154).  Cordray discloses a serial collection, a preview of an episode clip or series clip is provided based on the user’s viewing pattern.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn Cordray determining that the second content item is associated with a serial collection of content items.  Duggin, Robertson and Lu discloses providing various content items types with Cordray teaching a distinct type of content associated with video and programming data.  The features of the claim are associated with previewing serial data which would be easily incorporated into the content providers of Duggin, Robertson and Lu to obtain predictable results.  
Referring to claim 12, Duggin discloses that each of the plurality of presentation arrangements presents content items with different levels of detail, wherein a first presentation arrangement presents content items with a first level of detail (page 4, paragraph 27), and wherein a second presentation arrangement presents content items with a second level of detail lower than the first level of detail (page 4, paragraph 28).  There two different levels of presentation arrangements with two levels of the degree of reaction information provided.  Duggin, Robertson, Lu and Cordray discloses that the content items displayed with the first level of detail include a given type of content description information, and wherein the content items displayed with the second level of detail exclude the given type of content description information (Lu, Figures 5A-5C, page 10, paragraph 68, page 11, paragraph 74).  Items including reference number 512 is provided in the first level and removed from the second level of detail in Figure 5B.  
Response to Arguments
13.	Applicant’s arguments, see “The Rejections of Claims Under 103”, filed 6/17/21, with respect to the rejection(s) of claim(s) 1, 2, 10-12, 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Duggin, Robertson and Lu.
Conclusion
14.	Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to NAMITHA PILLAI whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
July 27, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143